      Case 2:19-cr-00111-WFN    ECF No. 218   filed 07/29/19   PageID.445 Page 1 of 4




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Caitlin Baunsgard
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                         UNITED STATES DISTRICT COURT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
 9   UNITED STATES OF AMERICA,
                                                        2:19-CR-00111-WFN
10
                             Plaintiff,
11                     v.
12                                                      MOTION TO DECLARE THE
     LUIS MANUEL FARIAS-CARDENAS,
                                                        CASE COMPLEX AND FOR
13   JOSHUA ISAAC STINE (a/k/a “Heat”),
                                                        APPOINTMENT OF A
     PATRICK ELLIOTT PEARSON,
14                                                      DISCOVERY COORDINATOR
     CRISTIAN MISAEL GOMEZ (a/k/a :Flako”),
15   LUIS MANUEL RAMIREZ (a/k/a “Sin”),
     ZACARIAS MARTINEZ-GARZA (a/k/a
16                                                      Without Oral Argument 8/5/19 @
       “Listo”),
                                                        6:30 pm
17   MARIANO RUIZ-BALDERAS (a/k/a
       “Felix”)
18
     JESSE LEON MANION, JR.,
19   HEATHER ELAINE KEATING,
20   LEONEL CABALLERO,
     FORREST WALKER HERZOG,
21   AMY JO DYGERT,
22   RANDALL CURTIS GROSS,
     MICHAEL EDWARD MCLAUGHLIN, and
23   JESUS VALENICA-MORFIN
24
                              Defendants.
25
26
27
28
     MOTION TO DECLARE THE CASE COMPLEX AND FOR
     APPOINTMENT OF A DISCOVERY COORDINATOR - 1
      Case 2:19-cr-00111-WFN     ECF No. 218    filed 07/29/19   PageID.446 Page 2 of 4




           Plaintiff, United States of America, by and through William D. Hyslop, United
 1
     States Attorney for the Eastern District of Washington, and Caitlin Baunsgard,
 2
     Assistant United States Attorney for the Eastern District of Washington, respectfully
 3
     submits the following Motion to Declare Case Complex and Motion to Appoint
 4
     Discovery Coordinator.
 5
           The United States submits this case has just begun its judicial phase, with a
 6
     majority of the named defendants just being arrested on July 16, 2019; however, in an
 7
     effort to move this case forward in a timely manner, the United States submits the
 8
     following Motions to the Court for consideration.
 9
10 A.      MOTION TO DECLARE CASE COMPLEX

11         The United States moves the Court to declare this case complex under the

12 provisions of the Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(B)(ii). This provision
13 basically provides that time is excluded under the Speedy Trial Act where the ends of
14 justice so dictate based on the case complexity:
15              [w]hether the case is so unusual or so complex, due to the
                number of defendants, the nature of the prosecution, or the
16              existence of novel questions of fact or law, that it is
17              unreasonable to expect adequate preparation for pretrial
                proceedings or for the trial itself within the time limits
18              established by this section.
19
     18 U.S.C. § 3161(h)(7)(B)(ii).
20
           In support of this request, the United States submits this is a complex multiple-
21
     defendant case with voluminous discovery. To date, this case involves 14 charged
22
     Defendants. The United States intends to supersede with additional substantive
23
     counts as to those already-charged Defendants and may seek charges against
24
     additional Defendants. Additionally, there is volunmous discovery in this case. This
25
     was a long-term, multi-jurisdicational investigation which involved complex Court-
26
     authorized electronic evidence collection techniques. There were also multiple
27
28
     MOTION TO DECLARE THE CASE COMPLEX AND FOR
     APPOINTMENT OF A DISCOVERY COORDINATOR - 2
      Case 2:19-cr-00111-WFN     ECF No. 218    filed 07/29/19   PageID.447 Page 3 of 4




     surveillance cameras in use during this investigation that captured many hours of
 1
     recorded surveillance at each location. Accordingly, the United States expects
 2
     numerous issues are likely to arise in this case based on the complex Court-authorized
 3
     electronic evidence collection techniques involved in the investigation. The United
 4
     States also anticipates motions regarding the identity of the multiple cooperating
 5
     witneses, motions to suppress search warrants and other Court-authorized warrants,
 6
     and motions regarding other issues. Finally, the United States also anticipates defense
 7
     counsel, using all due diligence, would not be able to review the massive amount of
 8
     discovery in this case within the confines of the 70-day window required by the
 9
10 Speedy Trial Act. See generally 18 U.S.C. § 3161(c)(1).
11      The United States has spoken to counsel for the lead Defendant, Luis Manuel

12 FARIAS-Cardenas, Steve Hormel, and he advised he has no objection to this Motion.
13 B.  MOTION FOR APPOINTMENT OF A DISCOVERY COORDINATOR

14          As noted above, the United States anticipates there will be a massive amount

15 of discovery in this case, to include, among other things, a large amount of reports
16 from multiple law enforcement entities, numerous communications in both English
17 and Spanish as well as associated transcripts, a large amount of surveillance camera
18 video recordings, tracker data, phone location data, and forensic examinations of
19 multiple cellular phones. Accordingly, the United States submits, consistent with
20 other similar cases prosecuted in this District, a discovery coordinator would be
21 greatly beneficial to all parties and promote efficient use of resources on all sides.
22        The United States has spoken to counsel for the lead Defendant, Luis Manuel

23 FARIAS-Cardenas, Steve Hormel, and he advised he has no objection to this Motion.
24 Additionally, Mr. Hormel advised that he would pursue an estimate from a discovery
25 coordinator, Behind the Gavel, and provide that estimate to the Court on an ex parte
26 basis. While the United States has no opinion or preference for a particular discovery
27
28
     MOTION TO DECLARE THE CASE COMPLEX AND FOR
     APPOINTMENT OF A DISCOVERY COORDINATOR - 3
      Case 2:19-cr-00111-WFN     ECF No. 218    filed 07/29/19   PageID.448 Page 4 of 4




     coordinator, the United States does not that many of the defense counsel involved in
 1
     this case are familiar with Behind the Gavel.
 2
           Respectfully submitted, July 29, 2019.
 3
 4                                                   William D. Hyslop
                                                     United States Attorney
 5
 6
                                                     s/ Caitlin Baunsgard
 7
                                                     Caitlin Baunsgard
 8                                                   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION TO DECLARE THE CASE COMPLEX AND FOR
     APPOINTMENT OF A DISCOVERY COORDINATOR - 4
